 Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 1 of 9 PageID #: 4852



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 SEVEN NETWORKS, LLC

                      Plaintiff,                Civil Action No. 2:19-cv-115-JRG
                 v.

 APPLE INC.                                     JURY TRIAL DEMANDED
                      Defendant.




    NON-PARTY FORTRESS INVESTMENT GROUP LLC’S OPPOSITION TO APPLE
     INC.’S MOTION TO COMPEL PRODUCTION OF CERTAIN DOCUMENTS ON
             FORTRESS INVESTMENT GROUP LLC’S PRIVILEGE LOG




4810-4492-9983
 Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 2 of 9 PageID #: 4853



                                                  TABLE OF CONTENTS

                                                                                                                                 Page(s)

I.       INTRODUCTION............................................................................................................. 1

II.      ARGUMENT ..................................................................................................................... 2

         A.        Apple’s Motion is Moot because Fortress has agreed to produce the
                   Category 1 Documents identified by Apple. ....................................................... 2

         B.        Apple’s Motion is Moot because Fortress has agreed to produce the
                   Category 2 Documents identified by Apple ........................................................ 4

III.     CONCLUSION ................................................................................................................. 4




                                                                     i
4810-4492-9983
 Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 3 of 9 PageID #: 4854



                                    TABLE OF AUTHORITIES

                                                                                                 Page(s)
CASES

Mondis Tech., Ltd. v. LG Elecs., Inc.,
  No. 07-CV-565, 2011 U.S. Dist. LEXIS 47807 (E.D. Tex. May 4, 2011) ....................................3

P&G v. S.C.,
  No. 08-CV-143, 2009 U.S. Dist. LEXIS 147001 (E.D. Tex. May 27, 2009) ................................3




                                                    ii
4810-4492-9983
Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 4 of 9 PageID #: 4855



         Non-Party Fortress Investment Group, LLC (“Fortress”) respectfully submits this

opposition to Defendant Apple Inc.’s (“Apple”) Motion to Compel Production of Certain

Documents on Fortress Investment Group LLC’s Privilege Log, Dkt. 143 (“Apple’s Motion”).

I.       INTRODUCTION

         In four productions, non-party Fortress Investment Group LLC (“Fortress”) produced

thousands of documents responsive to Apple’s subpoena. These productions included: (i)

documents regarding Fortress’s decision to acquire SEVEN Networks LLC (“SEVEN”),

including deal documents, due diligence materials provided by SEVEN to Fortress, presentations

and collateral materials from discussions with parties interested in acquiring SEVEN or

obtaining rights to its patent portfolio, and post-closing documents exchanged between Fortress

and SEVEN about additional funding requests; (ii) documents regarding Fortress’s due diligence

before acquiring SEVEN, including the investment memorandum setting forth the rationale for

Fortress’s investment in SEVEN; (iii) Fortress’s quarterly reports and annual presentations to its

investors, which included information regarding the internal valuations and analysis of the

returns for Fortress’s investors from Fortress’s investment in SEVEN; (iv) emails from two

Fortress custodians responsive to Apple’s search terms, and (v) emails between Fortress and

Google, Fortress and Samsung, and Fortress and ZTE, including highly confidential settlement

discussions.

         Apple takes issue with Fortress’s privilege log of 70 entries, including 55 entries for

documents with redactions, which Fortress added after its last large production.1 Of this tiny

subset of Fortress’s documents, Apple specifically objects to the privilege designations of 45

documents it has split into two categories: (i) documents between Fortress and its in-house

         1
                  The privilege log modifications characterized by Apple as “dubious” were, in fact, prepared at
Apple’s behest in response to multiple letters and meet and confers. For Apple to now manufacture a complaint of
the very modifications it said would address the perceived deficiencies and avoid motion practice is regrettable.

                                                         1
4810-4492-9983
Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 5 of 9 PageID #: 4856



counsel; and (ii) five entries containing communications with attorneys of the law firm

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP (collectively, the “Gunderson

documents”). Fortress categorically rejects Apple’s unfounded position that Fortress’s in-house

counsel do not provide legal advice. Nonetheless, in an effort to put this months-long dispute to

rest, Fortress has agreed to produce all the documents specifically enumerated in Apple’s

motion. Apple’s Motion at 3 n.2, 4. With respect to the second category, in a show of good faith,

Fortress has agreed to remove its redactions on the Gunderson documents identified by Apple

and produce them for Apple’s review. Apple’s Motion at 3 n.4.

         In an attempt to unburden the Court from having to deal with a second motion to compel

for a third-party’s documents, Fortress requested and held a meet and confer with Apple to

propose producing the documents identified in Apple’s Motion to resolve the Motion.

Inexplicably, Apple rejected Fortress’s proposal. Nevertheless, Fortress will be producing the

documents that are the subject to Apple’s Motion.

         Accordingly, Fortress respectfully submits that Apple’s Motion to Compel is moot, and

should be denied.

II.      ARGUMENT

         A.      Apple’s Motion is Moot because Fortress has agreed to produce the
                 “Category 1” Documents identified by Apple.

         Apple’s assumption that Fortress’s counsel does not provide legal advice is unfounded.

Nonetheless, in an effort to put this sideshow to rest, Fortress has agreed to produce all of the

“Category 1” documents enumerated in Apple’s Motion (see Apple’s Motion at 3 n.2), with the

small exception of 10 redacted copies or versions of an internal Investment Memorandum

(attached to emails) that was prepared in connection with Fortress’s acquisition of SEVEN by




                                                  2
4810-4492-9983
Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 6 of 9 PageID #: 4857



Fortress’s in-house counsel, Ami Patel Shah,2 and Fortress’s outside counsel, Thompson and

Knight LLP.3

         Fortress previously produced these Investment Memorandum versions/copies on a

redacted basis and will now re-produce them with significantly fewer redactions. Fortress

maintains that the remaining redactions are attorney-client privileged and/or attorney work-

product because they reflect the attorney work-product of Fortress’s outside counsel, Thompson

and Knight LLP, and Fortress’s in-house counsel, Ami Patel Shah, prepared in connection with

their assessment, from a legal perspective, of the investment opportunities related to SEVEN’s

intellectual property and patent portfolio.4 Exhibit A, Deposition of Erez Levy (“Levy Dep.”)

61:13-19 (testifying that Ms. Shah and outside counsel perform the work analyzing and valuing

patents); 197:22-198:2; 199:23-24 (describing the Investment Memorandum IP valuation as

“output of the work done with Ami [Shah] and outside counsel”). Because evaluating potential

investment opportunities necessarily entails evaluating potential legal claims related to the

underlying patents, Ms. Shah worked closely with outside counsel, Thompson and Knight, to

analyze overall patent strength, potential infringement, validity, and potential patent damages.

Id.; see also Mondis Tech., Ltd. v. LG Elecs., Inc., No. 07-CV-565, 2011 U.S. Dist. LEXIS

47807, at *14-15 (E.D. Tex. May 4, 2011) (citing In re Kaiser Aluminum and Chem. Co., 214

F.3d 586, 593 (5th Cir. 2000) (documents that do not relate to a specific litigation may still be


         2
                   Fortress’s in-house counsel, Ms. Shah, is an active member of the Maryland Bar and is a
registered with the Patent and Trademark Office. See Maryland Judiciary Attorney Listing, available at
https://mdcourts.gov/cgi-bin/cstf.pl?inputname=shah&firstname=ami&submit=Submit; see United States Patent and
Trademark Office, Patent Practitioner search website, available at
https://oedci.uspto.gov/OEDCI/practitionerSearchEntry.
          3
                   The attorney-client privilege applies to confidential communications made for the purpose of
obtaining legal advice from counsel, regardless of whether the attorney works at a law firm or as corporate in-house
counsel. P&G v. S.C., No. 08-CV-143, 2009 U.S. Dist. LEXIS 147001, at *6 (E.D. Tex. May 27, 2009) (citing
Upjohn Co. v. United States, 449 U.S. 383, 386 (1981)).
          4
                   Fortress will also revise the privilege log to reflect the updated redactions and the source of the
privilege for those redactions.

                                                          3
4810-4492-9983
Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 7 of 9 PageID #: 4858



privileged)). As this Court is aware, after Fortress’s acquisition of SEVEN, Thompson and

Knight served as litigation counsel for SEVEN in cases in this District against Samsung5 and

Google6 and in the Northern District of Texas against ZTE.7 Thus, Fortress maintains that the

legal work performed by Ms. Shah and Thompson & Knight reflected in the redacted portions of

the Investment Memorandum is privileged.

         Given that Fortress has agreed to produce the documents Apple identifies as Category 1

Documents, Apple’s motion is moot and should be denied.

         B.      Apple’s Motion is Moot because Fortress has agreed to produce the Category
                 2 Documents identified by Apple

         Apple next objects to the five Gunderson documents on Fortress’s privilege log. In a

show of good faith, Fortress will reproduce the “Category 2” documents enumerated in Apple’s

Motion and completely removed the redactions.

         Accordingly, Apple’s motion with respect to the Gunderson documents is moot.

III.     CONCLUSION

         Therefore, Apple’s motion to compel is moot, and should be denied.

Dated: June 19, 2020                                       Respectfully submitted,


                                                             /s/    Samuel F. Baxter
                                                            Samuel F. Baxter
                                                            Texas State Bar No. 01938000
                                                            sbaxter@mckoolsmith.com
                                                            Jennifer Truelove
                                                            jtruelove@mckoolsmith.com
                                                            MCKOOL SMITH, P.C.
                                                            104 East Houston, Suite 300
                                                            Marshall, Texas 75670
                                                            Telephone: (903) 923-9000

         5
                Seven Networks LLC v. Samsung Electronics Co., Ltd., No. 17-cv-00441 (E.D. Tex.); Seven
Networks LLC v. Samsung Electronics Co., Ltd., No. 2:18-cv-00474 (E.D. Tex.).
        6
                Seven Networks LLC v. Google LLC, No. 2:17-cv-00442 (E.D. Tex.).
        7
                Seven Networks LLC v. ZTE (USA) Inc., No. 3:17-cv-01495 (N.D. Tex.).

                                                      4
4810-4492-9983
Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 8 of 9 PageID #: 4859



                                          Facsimile: (903) 923-9099

                                          Seth R. Hasenour
                                          shasenour@mckoolsmith.com
                                          MCKOOL SMITH, P.C.
                                          300 W. 6th Street, Suite 1700
                                          Austin, Texas 78701
                                          Telephone: (512) 692-8704

                                          Kevin Schubert
                                          kschubert@mckoolsmith.com
                                          MCKOOL SMITH, P.C.
                                          One Manhattan West
                                          395 9th Avenue, 50th Floor New
                                          York, NY 10001 Telephone:
                                          (212) 402-9400

                                          Eric Hansen
                                          ehansen@mckoolsmith.com
                                          MCKOOL SMITH, P.C.
                                          300 Crescent Court, Suite 1500
                                          Dallas, Texas 75201
                                          Telephone: (214) 978-4000

                                          ATTORNEYS FOR NON-PARTY
                                          FORTRESS INVESTMENT GROUP,
                                          LLC




                                      5
4810-4492-9983
Case 2:19-cv-00115-JRG Document 155 Filed 06/19/20 Page 9 of 9 PageID #: 4860



                               CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the above and foregoing document has
 been served on all counsel of record via the Court’s ECF system on June 19, 2020.
                                                     /s/ Samuel F. Baxter
                                                     Samuel F. Baxter




                                               6
4810-4492-9983
